Maktin, J.,
delivered the opinion of the court.
No question of law has been raised in this case. It rests entirely on matters of fact, on which a jury has been called upon to pronounce. Their verdict has been for the defendant; and the first court has overruled the plaintiff’s motion for a new trial on the ground of the verdict being against the evidence adduced.
Bowen, for plaintiffs.
Simon and Brownson, for defendant.
A close attention to the testimony and documents has not enabled us to discover any ground on which the judgement should be touched.
It is, therefore, ordered, adjudged, and decreed, that the. judgement be affirmed, with costs in both courts.